Exhibit 32.1 CERTIFICATION OF PRESIDENT AND CHIEF EXECUTIVE OFFICER 18 U.S.C. 1350 Certification of Larry J. Zigerelli President and Chief Executive Officer of Duckwall-ALCO Stores, Inc. and Subsidiaries I, Lawrence J. Zigerelli, President and Chief Executive Officer of Duckwall-ALCO Stores, Inc. and Subsidiaries, hereby certify, in accordance with 18 U.S.C. ss 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (a) The Quarterly Report on Form 10-Q for the quarter ended November 2, 2008, which accompanies this certification, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (b) The information contained in the Quarterly Report on Form 10-Q for the quarter ended October 28, 2007, which accompanies this certification, fairly presents, in all material respects, the financial condition and results of operation of Duckwall-ALCO Stores, Inc. and Subsidiaries. A signed original of this written statement required by Section 906 has been provided to Duckwall-ALCO Stores, Inc.and Subsidiaries and will be retained by Duckwall-ALCO Stores, Inc. and Subsidiaries and furnished to the Securities and Exchange Commission or its staff upon request. Date:December 11, 2008 By: /s/ LawrenceJ.
